Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162225(70)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 162225
  v                                                                 COA: 343929
                                                                    Jackson CC: 17-005539-FH
  CASEY LAVERN OLNEY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to waive filing fees
  is GRANTED as to this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 16, 2020

                                                                               Clerk